MEMORANDUM **
Dino R. Bradley appeals from the district court’s order denying a motion under Federal Rule of Criminal Procedure 35(b) to reduce his sentence. We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.
Bradley contends that the district court erred by denying his Rule 35 motion, because he did in fact comply with the timing requirements of the rule. This contention fails as the district court correctly found that Bradley could have reasonably anticipated, within one year of sentencing, that the information he ultimately provided would be useful to the government. See Fed.R.Crim.P. 35(b)(2)(C).
Bradley also contends that the government’s refusal to file a motion pursuant to Rule 35(b) was based upon an unconstitutional motive. There is no evidence in the record to support this claim. See Wade v. United States, 504 U.S. 181, 185-86, 112 S.Ct. 1840, 118 L.Ed.2d 524 (1992); United States v. Leonti, 326 F.3d 1111, 1119 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.